     Case 6:20-cv-01536-CEM-EJK Document 1 Filed 08/25/20 Page 1 of 8 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

                                            CASE NO.

RICHARD MITUKIEWICZ,

         Plaintiff,

v.

FORNESS PROPERTIES, LLC,
a Florida limited liability company,
and ANDREW E. FORNESS, individually,

      Defendants.
______________________/

                                          COMPLAINT

         COMES NOW, Plaintiff RICH MITUKIEWICZ, by and through his undersigned counsel

hereby files this complaint against Defendants, FORNESS PROPERTIES, LLC, a Florida limited

liability company and ANDREW E. FORNESS, individually and as grounds therefore alleges as

follows:

                           JURISDICTION, PARTIES AND VENUE

1. This matter in controversy concerns back wages, liquidated damages, attorney’s fees.

2. This is an action for damages and is brought pursuant to the Fair Labor Standards Act, 29

      U.S.C. § 206 (“FLSA”), for minimum wage pursuant to Florida Statute §448.08.

3. This court has original jurisdiction over this matter insofar as the matter involves a federal

      question, namely violation of 29 U.S.C. §216(b).

4. Plaintiff is a resident of Palm Beach County, Florida.

5. Defendant, FORNESS PROPERTIES, LLC has a principal address at 2221 Lee Road, Suite

      11, Winter Park, Florida 32789.


                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                             Page 1 of 8
 Case 6:20-cv-01536-CEM-EJK Document 1 Filed 08/25/20 Page 2 of 8 PageID 2




6. Defendant ANDREW E. FORNESS is believed to be a resident of Orange County, Florida.

7. This cause of action arose in Orange County.

8. Venue is proper in the Middle District because Plaintiff worked for FORNESS PROPERTIES,

   LLC in Orange County, Florida; FORNESS PROPERTIES, LLC operates a business located

   in Orange County, Florida, and the individual Plaintiff resided in Orange County, Florida at

   all times material hereto.

9. Defendants, and each of them, failed to pay Plaintiff the mandatory wages as required under

   federal law.

10. Defendant FORNESS PROPERTIES, LLC and ANDREW E. FORNESS are joint employers

   of Plaintiff as that term is defined under the FLSA.

11. Defendant, ANDREW E. FORNESS, is the managing member for Defendant FORNESS

   PROPERTIS, LLC and acted directly/indirectly in the interest of Defendant FORNESS

   PROPERTIES, LLC.

12. Defendant ANDREW E. FORNESS is responsible for paying wages to employees, managing

   workers, managing the business and classifying employees as exempt or non-exempt.

13. Defendants have annual gross sales volume that exceeds the statutory requirements of

   $500,000.00 per annum.

14. Defendants at all times material hereto, were an enterprise engaged in interstate commerce or

   in the production of goods for commerce as defined in Section 3(r) and 3(s) of the Act.

                                COMMON ALLEGATIONS

15. Plaintiff was employed with Defendants from August 1, 2018 up to and including his

   separation on January 23, 2020.




                                  Scott Wagner & Associates, P.A.
                                            Complaint
                                           Page 2 of 8
 Case 6:20-cv-01536-CEM-EJK Document 1 Filed 08/25/20 Page 3 of 8 PageID 3




16. Initially, Plaintiff began his employment with Defendants as an unpaid intern while he was in

   school.

17. Plaintiff saw a job advertisement posted by Defendants through his school job board.

18. Plaintiff responded on his own to the job advertisement.

19. Plaintiff secured a job interview with Defendants and was offered a position.

20. Plaintiff’s internship was not part of a bonafide school program or such that he would be

   exempt under the Department of Labor.

21. Plaintiff received no academic credit for his internship with Defendants.

22. Defendants never completed paperwork confirm academic credit was owed to Plaintiff.

23. He was classified as an unpaid intern with Defendants from August 1, 2018 to on or around

   December 31, 2018.

24. During this time, he worked with a Senior Associate who would oversee the work Plaintiff

   performed.

25. During this time, he worked three (3) days a week for eight (8) hours a day, amounting to only

   twenty-four (24) hours a week.

26. On or around January 1, 2019, Plaintiff transitioned to a part-time employee and was paid for

   his hours worked.

27. On May 1, 2019, Plaintiff was hired by Defendants to be a full-time employee.

28. Plaintiff and Defendants orally agreed that Plaintiff would be paid 50% of the deals he landed

   and that 50% was split with the Senior Associate.

29. Plaintiff’s worked as an associate for Defendants with duties that included being a real estate

   leasing and sales agent for commercial properties.




                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                             Page 3 of 8
 Case 6:20-cv-01536-CEM-EJK Document 1 Filed 08/25/20 Page 4 of 8 PageID 4




30. Upon his separation, Plaintiff was owed $9,700.00 in commissions, $287.00 in expenses, and

   his last paycheck.

31. Defendants failed to pay Plaintiff the mandatory wages as required under state and federal

   law.

32. Plaintiff is a non-exempt employee under the FLSA.

33. Plaintiff’s job duties were such that he himself was individually engaged in commerce.

                                          COUNT I
                                     MINIMUM WAGE
                               IN VIOLATION OF FLSA §206
                           As to Defendant Forness Properties, LLC

34. Plaintiff re-alleges Paragraphs 1 through 33 as set forth herein.

35. Plaintiff is a covered, non-exempt employee and is entitled to wages.

36. Plaintiff worked and was not compensated.

37. Defendants failure to properly compensate the Plaintiff is in violation of the Fair Labor

   Standards Act, pursuant to 29 U.S.C. §206.

38. Defendants’ failure to pay Plaintiff overtime was the result of intentional, willful misconduct,

   such that Plaintiff is entitled to wage payments for the entire preceding three (3) year period.

39. As a direct and proximate result of the Defendants’ action, the Plaintiff has obtained counsel

   to represent him in this action and has agreed to incur reasonable attorney’s fees and costs for

   the prosecution of this matter. As a result, Plaintiff is entitled to reimbursement and/or an

   award of reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216.

40. As a direct and proximate result of the Defendants’ action, the Plaintiff has suffered

   damages.

41. As a result of Defendants’ conduct, Plaintiff is entitled to unpaid wages, liquidated damages,

   prejudgment interest, attorney’s fees and other penalties.

                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                             Page 4 of 8
 Case 6:20-cv-01536-CEM-EJK Document 1 Filed 08/25/20 Page 5 of 8 PageID 5




       WHEREFORE, Plaintiff prays that judgment be entered in his favor and against the

Defendants as follows: That Plaintiff be awarded back wages, liquidated damages, prejudgment

interest; that Plaintiff be awarded reasonable attorney’s fees and costs of suit pursuant to 29 U.S.C.

§216; and that Plaintiff be awarded such other and further relief as the Court deems just and proper.

                                         COUNT II
                                     MINIMUM WAGE
                               IN VIOLATION OF FLSA §206
                       As to Defendant Andrew E. Forness, Individually

42. Plaintiff re-alleges Paragraphs 1 through 33 as set forth herein.

43. Plaintiff is a covered, non-exempt employee and is entitled to wages.

44. Plaintiff worked and was not compensated.

45. Defendants failure to properly compensate the Plaintiff is in violation of the Fair Labor

   Standards Act, pursuant to 29 U.S.C. §206.

46. Defendants’ failure to pay Plaintiff overtime was the result of intentional, willful misconduct,

   such that Plaintiff is entitled to wage payments for the entire preceding three (3) year period.

47. As a direct and proximate result of the Defendants’ action, the Plaintiff has obtained counsel

   to represent him in this action and has agreed to incur reasonable attorney’s fees and costs for

   the prosecution of this matter. As a result, Plaintiff is entitled to reimbursement and/or an

   award of reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216.

48. As a direct and proximate result of the Defendants’ action, the Plaintiff has suffered

   damages.

49. As a result of Defendants’ conduct, Plaintiff is entitled to unpaid wages, liquidated damages,

   prejudgment interest, attorney’s fees and other penalties.

       WHEREFORE, Plaintiff prays that judgment be entered in his favor and against the

Defendants as follows: That Plaintiff be awarded back wages, liquidated damages, prejudgment

                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                             Page 5 of 8
 Case 6:20-cv-01536-CEM-EJK Document 1 Filed 08/25/20 Page 6 of 8 PageID 6




interest; that Plaintiff be awarded reasonable attorney’s fees and costs of suit pursuant to 29

U.S.C. §216; and that Plaintiff be awarded such other and further relief as the Court deems just

and proper.

                                        COUNT III
                                   BREACH OF CONTRACT

50. The Plaintiff restates and incorporates Paragraphs 1 through 33 as if fully set forth herein.

51. The Parties entered into a contract for services to be performed by Plaintiff on behalf of the

   Defendants.

52. Plaintiff performed services under the contract without being properly compensated for his

   time.

53. From January 2017 through present, Defendants have consistently acknowledged and

   reaffirmed the debt owed to Plaintiff, making ongoing promises of payment.

54. As a result of Defendants failure to pay Plaintiff as contracted, Plaintiff has suffered damages.

55. As a direct and proximate result of the Defendants actions, the Plaintiff has been forced to

   obtain counsel to represent him in this action, causing further damages.

56. As a direct and proximate result of the Defendant’s actions, the Plaintiff is entitled to

   commissions owed, prejudgment interest, attorneys’ fees and costs, as well as other penalties.

       WHEREFORE, the Plaintiff prays that judgment be entered in his favor, and against the

Defendants, for commissions owed, prejudgment interest, reasonable attorneys’ fees and costs of

suit, and for any other and further relief as this Honorable Court deems just and proper.

                                         COUNT IV
                                    UNJUST ENRICHMENT

57. The Plaintiff restates and incorporates Paragraphs 1 through 33 as if fully set forth herein.

58. In the alternative that this Court finds there was no fixed agreement for payment of


                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                             Page 6 of 8
 Case 6:20-cv-01536-CEM-EJK Document 1 Filed 08/25/20 Page 7 of 8 PageID 7




   commissions, Plaintiff is bringing this action sounding in unjust enrichment against

   Defendants for monies owed for unpaid wages which Defendants refuse to pay.

59. Plaintiff conferred a benefit upon the Defendants through the services they provided.

60. Defendants appreciated and retained such benefits without compensating Plaintiff for the

   work they performed.

61. To date Defendants have failed to pay Plaintiff the appropriate amount of monies earned

   during their employment, including wages owed.

62. Defendants breached its obligations owed to Plaintiff.

63. To allow Defendants to retain the money would be grossly inequitable.

64. Plaintiff has suffered harm as a result of Defendants’ failure to pay them.

65. Plaintiff seeks damages and all other relief available under the law.

66. Plaintiff seeks attorney’s fees and costs under Florida Statute §448.08, as some of the monies

   due to them are unpaid wages.

       WHEREFORE, Plaintiff prays that judgment be entered in their favor and against the

Defendants for all damages, unpaid wages, interest, costs, reasonable attorney’s fees pursuant to

Florida Statute §448.08 and all such other and further relief as the Court deems just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff further demands a jury trial on all triable issues.

Dated this 25th day of August 2020.

                                       SCOTT WAGNER & ASSOCIATES, P.A.
                                       Jupiter Gardens
                                       250 South Central Boulevard
                                       Suite 104-A
                                       Jupiter, FL 33458
                                       Telephone: (561) 653-0008
                                       Facsimile: (561) 653-0020

                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                             Page 7 of 8
Case 6:20-cv-01536-CEM-EJK Document 1 Filed 08/25/20 Page 8 of 8 PageID 8




                           s/Cathleen Scott
                           Cathleen Scott, Esq.
                           Florida Bar No. 135331
                           Primary e-mail: CScott@scottwagnerlaw.com
                           Secondary e-mail: mail@scottwagnerlaw.com
                           Secondary Address: 101 Northpoint Parkway
                           West Palm Beach, FL 33407
                           www.ScottWagnerLaw.com




                         Scott Wagner & Associates, P.A.
                                   Complaint
                                  Page 8 of 8
